DETAILED ACTION

Response to Arguments

1.	Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.  Applicant states (see page 2 of the Remarks) “In the disclosure of Moshfeghi, communication with reference devices is used to determine the location of the mobile device. In contrast, the claimed system requires a particular location of the mobile device before it is authorized to communicate with the reference devices. For at least these reasons, Independent Claim 1 is allowable over Moshfeghi. Independent Claim 11 recites analogous limitations and is allowable for analogous reasons. The remaining claims depend from these allowable Independent Claims and are likewise allowable. Applicant respectfully requests favorable action on all claims as presented herein.”  However, it is the understanding of the Examiner that Moshfeghi discloses authorizing a network node (access point) for communication (transmisison of reference position information as disclosed in sections 0053-0054) only if the geographic positioning of the network node is within 1 meter of the mobile device (as disclosed in sections 0053-0054).  Therefore, based on this disclosure, it is the understanding of the Examinr that Moshfeghi discloses requiring a particular location of the mobile device before it is authorized to communicate with reference devices (access points).  




Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshfeghi (previously cited in Office Action 5/11/2022).
	Regarding claim 1, Moshfeghi discloses a method for authorizing the communication of a mobile communication terminal through network node of a communication network, the method comprising: 
	determining a geographic position of a mobile communication terminal with a position system (as disclosed in sections 0045-0046);
comparing (as disclosed in sections 0052-0054) a geographic position of the network node (access point) to a geographic position of a defined mobile communication terminal (mobile device);
wherein the geographic position of the network node (access point) is stored in a building model on a server (position server as disclosed in section 0046, wherein the server is a building model in that it continues to accumulate data and update its stored positioning data based on monitoring of the devices, see also section 0078); and
authorizing the network node for communication (by transmission of the reference position information as disclosed in sections 0053-0054) only if the geographic position of the network node is within three meters (1 meter or less as disclosed in sections 0052-0054) of the position of the mobile communication terminal.  
Regarding claim 3, Moshfeghi discloses the server performs verification of the position (as disclosed in section 0046).
Regarding claim 4, Moshfeghi discloses the network node verifies the position of the network node (see section 0078).
Regarding claim 5, Moshfeghi discloses the mobile communication terminal verifies the position of the mobile communication terminal (see section 0054).
Regarding claim 6, Moshfeghi discloses the mobile communication terminal verifies the position of network nodes and the position of the mobile communication device (see section 0054) using an NFC connection (as disclosed in sections 0052-0054) between the network node and the mobile communication terminal.
Regarding claim 7, Moshfeghi discloses wherein throughout a duration of a communication, the position of the network node and the position of the mobile communication terminal must essentially match (be within a pre-specified distance of 1 meter or less as disclosed in sections 0052-0054).  
Regarding claim 8, Moshfeghi discloses the mobile communication terminal receives a certification (certificate as disclosed in section 0109) by way of a certification server (service provider)
Regarding claim 9, Moshfeghi discloses permitting a write access to a memory of the authorized network node (access point as disclosed in section 0082) only following a completed authorization (wherein the memory of the access point is updated with SSIDs to communicate authorized mobile devices as disclosed in section 0082). 
Regarding claim 11, Moshfeghi discloses a system for authorizing the communication of a mobile communication terminal through a network node of a communication network, the system comprising: 
a server (position server as disclosed in sections 0046 and 0078) storing a building model including a geographic position of the network node (access point);
a position determination system for determining a position of a mobile communication terminal (as disclosed in section 0046); 
wherein the system authorizes (by transmission of the reference position information as disclosed in sections 0053-0054) communication of the mobile communication terminal through the network node only if the geographic position of the network node is within three meters of  the position of the mobile communication terminal (within 1 meter or less as disclosed in sections 0052-0054).
Regarding claims 12 and 13, the claimed method includes subject matter corresponding to the above rejection of claims 3-6 and 9, which is applicable hereto.   

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        October 7, 2022